COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-344-CV



JACALYN M. DEANER 	APPELLANT



V.



JOSEPH L. PITTERA, JASON NELBERT, 	APPELLEES

RICHARD MARCHESE, AND BILL SMART



----------



FROM THE 236
TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

The trial court’s order of dismissal was entered on June 28, 2002. Appellant filed her notice of appeal on October 10, 2002.  On December 18, 2002, we notified appellant, in accordance with rule 42.3, that this court may not have jurisdiction over this appeal because it appears the notice of appeal was not timely filed.  
Tex. R. App. P
. 42.3.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal. 

We received appellant’s response on December 30, 2002.  In her response, appellant asserts that she is appealing from the trial court’s refusal to hear her various motions regarding fraud on the court, which she filed on August 15 and 21, 2002 and September 19, 2002.  The trial court clerk has confirmed for this court that there is no written order in the record on these motions.  Because an appeal can only be had from a final judgment or appealable interlocutory order, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction, as the only appealable order was entered on June 28, 2002.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.

Appellant shall pay all costs of this appeal, for which let execution issue.



PER CURIAM 					

PANEL D:	DAY, LIVINGSTON, and DAUPHINOT.





[DELIVERED JANUARY 16, 2003]

















FOOTNOTES
1:See 
Tex. R. App. P. 47.4.